Case 1:20-cv-01220-PLM-PJG ECF No. 13, PageID.739 Filed 09/09/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 TYRONE ANTHONY WALKER,

        Petitioner,
                                                       Case No. 1:20-cv-1220
 v.
                                                       HONORABLE PAUL L. MALONEY
 GREGORY SKIPPER,

       Respondent.
 ____________________________/


                ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a habeas corpus petition filed pursuant to 28 U.S.C. § 2254. The matter was referred

to the Magistrate Judge, who issued a Report and Recommendation on August 11, 2021,

recommending that this Court deny the petition. The Report and Recommendation was duly

served on the parties. No objections have been filed, see 28 U.S.C. § 636(b)(1), and the Court

issues this Order. The Court will also issue a Judgment in this § 2254 proceeding. See Gillis v.

United States, 729 F.3d 641, 643 (6th Cir. 2013) (requiring a separate judgment in habeas

proceedings). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation of the Magistrate

Judge (ECF No. 12) is APPROVED and ADOPTED as the Opinion of the Court and the petition

for habeas corpus relief (ECF No. 1) is DENIED for the reasons stated in the Report and

Recommendation.

       IT IS FURTHER ORDERED that a certificate of appealability pursuant to 28 U.S.C. §

2253(c) is DENIED as to each issue asserted. See RULES GOVERNING § 2254 CASES, Rule 11

(requiring the district court to “issue or deny a certificate of appealability when it enters a final
Case 1:20-cv-01220-PLM-PJG ECF No. 13, PageID.740 Filed 09/09/21 Page 2 of 2




order”). Petitioner has not demonstrated that reasonable jurists would find the Court’s rulings

debatable or wrong. Slack v. McDaniel, 529 U.S. 473 (2000); Murphy v. Ohio, 263 F.3d 466, 466-

67 (6th Cir. 2001). For the same reasons the Court concludes that Plaintiff’s claims are properly

dismissed, the Court also concludes that any issue Plaintiff might raise on appeal would be

frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962). Accordingly, the Court certifies

that an appeal would not be taken in good faith.




Dated: September 9, 2021                                   /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge




                                                   2
